DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements of September 24, 2020 and December 30, 2020 were received and reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first steering shaft elements" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations "the securing element" in lines 3, 6, and 7, "the steering shaft elements" in line 3-4, and 7, “the pivot axis” in line 4, “the first pivot direction” in line 5, “the second pivot direction” in line 5, and “the second assembly step” in line 6.  There is insufficient antecedent basis for these limitations in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 fails to further limit claim 13. Claim 23 simply repeats the limitation “the steering wheel is mechanically connected to the steering gear” as previously claimed in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-17, 19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamikawa et al. (JP 2003-182594 A).
Regarding claim 13, Kamikawa teaches a steering shaft for a steering system (1) of a motor vehicle, comprising: at least two steering shaft elements (3, 4, 21, 22), via which a steering wheel (2) is mechanically connectable to a steering gear (7) of the steering system (1), and at least one joint (See Fig. 1 (23) or Figs. 5-7 (29)), via which the steering shaft elements (21, 22) are connected to one another in a torque-transmitting manner and so they are pivotable relative to one another around a pivot axis (See paragraph [0015] of translation), wherein at least one securing element (30, 26, 27), which secures the steering shaft elements (21, 22) relative to one another against pivot movements extending around the pivot axis both in a first pivot direction and a second pivot direction opposite to the first pivot direction and releases the steering shaft elements for a pivot movement relative to one another taking place around the pivot axis in at least one of the pivot directions (See paragraph [0028] of translation).
Regarding claim 14, Kamikawa teaches the securing element (30, 26) is designed as a sleeve (30) formed separately from the steering shaft elements (21, 22) and separately from the joint (29), which is arranged partially on each of the steering shaft elements (21, 22) and thus extends continuously from one of the steering shaft elements (21) via the joint (29) to the respective other steering shaft element (22) (See Fig. 5).
Regarding claim 15, Kamikawa teaches the securing element (30, 26) is intergrally formed (See Figs. 5-7).
Regarding claim 16, Kamikawa teaches the securing element (27) is formed from a plastic and/or from a metallic material (See paragraph [0022] of translation).
Regarding claim 17, Kamikawa teaches the steering shaft elements (21, 22) are secured by the securing element (30, 26) in a position in which the steering shaft elements (21, 22) extend linearly (See Fig. 5).
Regarding claim 19, Kamikawa teaches at least one further steering shaft element (3), which is connected to the steering shaft elements (21, 22) via at least one second joint (11) in a torque-transmitting manner and so it is pivotable around a second pivot axis relative to the steering shaft elements (21, 22) (See Figs. 1 and 2).
Regarding claim 21, Kamikawa teaches at least one application element(See transfer of force from steering mechanism(7) to steering wheel (2), paragraphs [0015] and [0017] of translation), by which, in the event of an accident-related application of force, the securing element (30, 26, 27) is transferable from a securing state securing the steering shaft elements (21, 22) into a release state releasing the steering shaft elements (21, 22) (See paragraph [0028] of translation).
Regarding claim 22, Kamikawa teaches a method for assembling a steering shaft (1) that uses an elongated band (28) (See Fig. 4) as a securing element to secure steering shaft elements (21, 22) relative to one another, where the elongated band (28) is wound around the joint (23) to restrict movement of the steering shaft elements (21, 22) (See paragraphs [0023]-[0024] of translation).
Regarding claim 23, Kamikawa teaches a steering system for a motor vehicle, comprising: a steering wheel (2), having a steering gear (7), and having a steering shaft as claimed claim 13 (See Fig. 1 & Rejection of Claim 13 above), via which the steering wheel (2) is mechanically connected (1) to the steering gear (7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al. (JP 2003-182594 A) in view of Yamada (US 2006/0028010 A1).
Regarding claim 18, Kamikawa teaches at least one of the steering shaft elements (3, 4) has two steering shaft parts (3, 4), which are rotatable around a rotational axis, are coupled to one another in a torque-transmitting manner (See paragraph [0013] of translation). Kamikawa does not explicitly disclose that the two steering shaft parts can be pushed one inside the other telescopically.
However, Yamada teaches a steering column device having an outer column (1) which can be telescopically adjusted with respect to an inner column (2) (See Paragraph [0058]). In view of the teachings of Yamada it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the telescopic relationship between the steering shaft and the shaft element of Kamikawa in order to allow for an adjustable position of the steering wheel (See Paragraph [0001] of Kamikawa).

Regarding claim 20, Kamikawa further teaches at least one shaft element (4) connected in a torque-transmitting manner to the further steering shaft element (3) and provided in addition to the steering shaft elements (21, 22). Kamikawa does not explicitly disclose the further steering shaft element (3) and the shaft element (4) can be pushed telescopically one inside the other.
However, as discussed above, Yamada teaches a steering column device having an outer column (1) which can be telescopically adjusted with respect to an inner column (2) (See Paragraph [0058]). In view of the teachings of Yamada it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the telescopic relationship between the steering shaft and the shaft element of Kamikawa in order to allow for an adjustable position of the steering wheel (See Paragraph [0001] of Kamikawa).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included reference teach steering systems of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.Y./Examiner, Art Unit 3614